In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-06-00036-CR

______________________________



KHOURY RAY ROBERSON, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 402nd Judicial District Court

Wood County, Texas

Trial Court No. 19,036-2005







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Khoury Ray Roberson was convicted of six charges of sexual assault of a child by a Wood
County jury.  The cases were tried together, and Roberson now appeals the six convictions.  
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Roberson v. State, cause number 06-06-00032-CR, we affirm the judgment of the
trial court.

						Jack Carter
						Justice

Date Submitted:	May 9, 2007
Date Decided:		May 24, 2007

Do Not Publish






160;          Adam Alonzo Naranjo was convicted in the single trial of two separately indicted cases, both
of which charged Naranjo with aggravated sexual assault.  This appeal concerns his conviction for
aggravated sexual assault under trial cause number 916339.  The causes were appealed separately,
but briefed together.  
            Since the briefs and arguments raised therein are identical in each appeal, for the reasons
stated in Naranjo v. State, No. 06-03-00056-CR, we affirm the trial court's judgment.
 
 
                                                                        Jack Carter 
                                                                        Justice
 
Date Submitted:          February 18, 2004
Date Decided:             March 9, 2004

Do Not Publish